Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Municipal Court of Chicago, § 19* — when motion to vacate judgment is too late. A motion to vacate a judgment after the lapse of thirty days from the entry of the judgment is too late under section 21 of the Municipal Court Act (J. & A. U 3333). 2. Municipal Court of Chicago, § 19* — when judgment deemed valid until regularly vacated. Where the Municipal Court of Chicago has jurisdiction of the parties and the subject-matter, a judgment rendered by it must be deemed valid until regularly vacated, either under the practice prescribed in section 21 of the Municipal Court Act (J. & A. H 3333), or unless reversed on a writ of error.